Citation Nr: 0021833	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as stress).

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate ratings decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision dated in March 1998, the RO 
denied claims for service connection for asbestosis and 
stress.  In a decision dated in August 1999, the RO declined 
to reopen a claim for service connection for hypertension.  
The Board notes that, in a Supplemental Statement of the Case 
dated in January 2000, the RO applied the new and material 
standard to the claims for service connection for asbestosis 
and stress.  The record clearly shows that these claims have 
been pending the Board's review since the appellant timely 
perfected his appeal by means of a Form 9 filing dated in 
August 1998.  Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996) (the Board must independently 
assess its own jurisdiction irregardless of findings by the 
RO).  As such, the issues listed on the title page have been 
rephrased to better reflect the claims on appeal.

The Board notes that, in June 2000, the appellant submitted 
evidence to the Board which has not been previously 
considered by the RO.  At this time, he waived RO 
consideration of this evidence in the first instance, and the 
Board will proceed accordingly.  38 C.F.R. § 20.1304(c) 
(1999).

The Board further notes that in his Form 9 dated in January 
2000, the appellant raised the issue of service connection 
for a heart condition on a direct basis as well as on a 
secondary basis due to hypertension and/or his acquired 
psychiatric disorder.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a decision dated in March 1991, the Board denied the 
claim for service connection for hypertension on the basis 
that the evidence failed to show that hypertension was 
incurred or aggravated during service and/or manifest to a 
degree of 10 percent or more within one year from separation 
from service.

2.  Additional evidence since the Board's March 1991 decision 
is not material because it does not tend to show that the 
appellant's hypertension was incurred or aggravated during 
service and/or manifest to a degree of 10 percent or more 
within one year from separation from service.

3.  The appellant has presented competent medical evidence of 
a causal connection between his depressive disorder and 
events during service.

4.  The appellant has presented a plausible claim for service 
connection for an acquired psychiatric disorder, and VA has a 
further duty to assist him in the development of his claim. 

5.  The appellant has presented no competent medical evidence 
of a causal relationship between his asbestosis and his 
active service.

6.  The appellant's claim for service connection for 
asbestosis is not plausible.



CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for 
hypertension in March 1991 and, accordingly, that decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 
38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's 1991 
decision, which denied service connection for hypertension, 
is not material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for an acquired 
psychiatric disorder is well grounded, and there is a further 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
asbestosis is not well grounded, and there is no further duty 
to assist the appellant in the completion of his application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material - hypertension

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
hypertension.  He further claims that such evidence makes his 
claim for service connection plausible and, thus, warrants 
evaluation of the claim on the merits with consideration 
given to review of all the evidence of record.

In a decision dated in March 1991, the Board denied the 
appellant's original claim for service connection for 
hypertension.  That decision is final.  38 C.F.R. 
§ 20.1100(a) (1999).  The RO next denied the appellant's 
claim to reopen in August 1999, and the appellant has timely 
perfected his appeal to this decision.  Accordingly, the 
Board, in its independent review of the case, finds that the 
claim for service connection was last finally denied by the 
Board in the March 1991 decision.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, the new and material 
standard must be applied with respect to the adjudication of 
this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Additionally, the Board notes that hypertension may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from discharge from active service, 
even though there is no evidence of hypertension during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In March 
1991, the Board denied the claim for service connection for 
hypertension on the basis that the evidence failed to show 
that such disability was incurred or aggravated during 
service and/or manifest to a degree of 10 percent or more 
within one year from separation from service.  As such, the 
current issue on appeal is whether the appellant has 
presented new and material evidence with respect to the issue 
of whether his hypertension was incurred or aggravated during 
service and/or was manifest to a degree of ten percent or 
more within one year from discharge from service.

At the time of the Board's March 1991 decision, the appellant 
argued that he had manifested elevated blood pressure 
readings on several occasions in service.  He further argued 
his high blood pressure began in service and/or was caused by 
a penicillin shot from a "bad batch."  His service medical 
records showed one occasion in which he manifested an 
instance of hypotension, with a blood pressure reading as 
high as 220/150 (systolic/diastolic), following an allergic 
reaction to a penicillin shot.  However, there were no other 
instances of elevated blood pressure readings, and his 
separation examination revealed a blood pressure reading of 
104/70.  Cf. 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that the 
diastolic pressure is predominately 90mm. or greater and 
isolated systolic hypertension means that the systolic blood 
pressure is predominately 160mm. or greater with a diastolic 
blood pressure of less than 90mm).  

The appellant's post- service medical records failed to show 
diagnosis or clinical evidence of hypertension within one 
year from his separation from service.  Cf. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (10 percent rating for 
hypertension warranted for diastolic pressure predominately 
100 or more, or systolic pressure predominately 160 or more, 
or history of diastolic pressure predominately 100 or more 
requiring continuous control by medication).  Rather, his 
private clinical records first revealed a diagnosis of 
essential hypertension in 1989. 

In connection with the current appeal, the appellant appeared 
before the undersigned via videoconference communication and 
testified that he was hospitalized on one occasion during 
service for elevated blood pressure readings.  He first 
recalled receiving medical treatment for hypertension in the 
1960's.  He indicated that his heart specialist, Dr. Shaw, 
recently told him that he had a history of high blood 
pressure.

In support of his claim, the appellant has submitted the 
following private clinical records: 1) a September 1995 
pulmonary function study report performed by John A. McAtee, 
M.D.; 2) an October 1995 examination report by Peter A. 
Petroff, M.D., indicating a history of hypertension since 
1989; 3) clinical records from John Renick, M.D., showing 
treatment for conditions other than hypertension since 1991; 
4) an August 1982 examination report by Larry M. Mitchell, 
M.D., indicating a diagnosis of asbestosis and history of 
treatment for hypertension with Kalan; 5) clinical records 
from William L. Hall, M.D., beginning in 1995, showing 
treatment of hypertension; 6) clinical records from 
Providence Hospital, beginning in 1991, showing current 
treatment for hypertension and noting a history of high blood 
pressure "over the last several years."

The appellant's VA clinical records reveal his treatment for 
hypertension since January 1999.  A December 1998 VA 
respiratory examination report noted his history of essential 
hypertension.  The RO also obtained his personnel records.

In further support of his claim, the appellant submitted an 
article from the Home Health Handbook which indicates that 
doctors define hypertension as excessive force on the walls 
of the arteries as the heart pumps blood through the 
circulatory system.  The term primary or essential indicated 
that there was no apparent cause for the condition.  It was 
noted that establishing a diagnosis of hypertension required 
several readings taken on different days, especially where 
the blood pressure was in the mildly to moderately high 
range.  Blood pressure readings in excess of 140/90 were 
considered too high.  It was further noted that high blood 
pressure could exist for years without symptoms while at the 
same time causing serious damage to the heart, blood vessels 
and kidneys.  

The appellant also submitted an article from WebMD which 
indicated that depression could cause heart risk in bypass 
patients as well as an article published by the Occupational 
Safety and Health Administration (OSHA) regarding asbestos 
exposure.

Upon review of the entire record, the Board finds that the 
appellant's testimony is new to the extent that he has 
revealed details of his in- service and post- service 
treatment which were not previously of record.  However, such 
evidence is not material to the question at hand.  In this 
respect, while he is deemed competent to describe his medical 
symptoms over time, he is not competent to speak to questions 
of medical diagnosis or etiology.  Espiritu, 2 Vet.App. 492 
(1992).  Any linkage of his current diagnosis and/or 
symptomatology to symptoms allegedly displayed in service 
requires opinion from a medical practitioner.  See 38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet.App. 488 
(1997)(medical expertise required to relate a current 
disability etiologically to post- service symptoms).

Additionally, the recently submitted private and VA clinical 
records, medical articles and service personnel records are 
new to the extent that they were not previously of record.  
However, such records are not material because they have no 
probative value as to whether the veteran's hypertension was 
incurred or aggravated during service or manifest to a degree 
of 10 percent or more within one year from separation from 
service.  At best, his clinical records from VA, Providence 
Hospital and Drs. Mitchell, Petroff and Hall reveal current 
treatment for hypertension and/or recorded history of 
relatively recent hypertensive treatment.  His clinical 
records from Dr. McAtee and Renick, as well as his service 
personnel records, do not reference his treatment or history 
of hypertension.  The articles from WebMD and OSHA, which 
speak to the causes of depression and asbestosis, are not 
relevant to the hypertension claim.  Finally, the medical 
article from the Home Health Handbook only offers general 
information regarding the disease process of hypertension, 
and does not speak to the particular facts of this case.  
Sacks v. West, 11 Vet.App. 314 (1998) (generic medical 
evidence that does not specifically opine to the particular 
facts of a case, without additional medical opinion, is 
insufficient to well ground a claim).  Therefore, the claim 
is not reopened and must be denied.  Smith, 12 Vet.App. 312 
(1999).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. §§ 5103(a) and 5107(a) 
to assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the RO issued a 
Statement of the Case which notified him of the reasons and 
basis for the denial of his claim.  Furthermore, the RO 
attempted to obtain all clinical records identified by him as 
relevant, and notified him concerning those records which 
were not obtainable.  He has had the opportunity of a 
personal hearing before the undersigned, and his testimony 
failed to elicit any additional sources of information which 
would be relevant to the issue on appeal.  See Brewer v. 
West, 11 Vet.App. 228, 236 (1998)(there is no section 5103(a) 
duty to assist/inform in a case where the resulting evidence 
is not likely to have rendered the claim plausible).  In the 
absence of any additional sources of relevant information 
which may be available concerning the present claim, the 
Board is satisfied that the obligations imposed by sections 
5103(a) and 5107(a) have been satisfied.  See generally Wood 
v. Derwinski, 1 Vet.App. 190 (1991) (VA's "duty" to assist 
does not encompass a duty to prove a claim).  

II.  Service connection - acquired psychiatric disorder

The appellant contends, in essence, that he acquired a 
psychiatric disorder due to the stresses of military service.  
Specifically, he claims that he has manifested symptoms of 
depression ever since an incident of being falsely accused of 
rape during service.  He testified that, at this time, he was 
arrested and detained for a period of three days while 
stationed in Germany.  He recalled that the event took place 
in late 1962 or early 1963.  He indicated that he wasn't 
court- martialed, but did mention that the accusation was 
"documented."  For the limited purposes of a well grounded 
analysis, VA must presume the truthfulness of his assertions.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

On February 4, 1999, the appellant was seen at the VA mental 
health clinic with complaint of depression since being 
falsely accused of rape in service.  At that time, the 
examiner indicated an Axis I designation of depressive 
disorder, not otherwise specified (NOS), and an Axis IV 
assessment of "[t]raumatic incident from past." Based upon 
the above, the Board finds that the listing of the 
appellant's alleged in- service incident as part of the Axis 
IV assessment is sufficient to satisfy the nexus requirement 
between his current disability and active service.  
Hernandez-Toyens v. West, 11 Vet.App. 379, 381-82 (1998) 
(under the Diagnostic and Statistical Manual of Mental 
Disorders, 3rd edition, revised (DSM-III-R), an Axis IV 
assessment listing a military experience represents a 
'etiologically significant psychosocial stressor' and, thus, 
provides a plausible connection between the current condition 
and active service).

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.

III.  Service connection - asbestosis

The appellant contends that his asbestosis was caused by his 
in - service exposure to asbestos.  According to his 
testimony and statements of record, to include a deposition 
in a class- action lawsuit against various asbestos 
manufacturers, he argues that he was exposed to asbestos in 
service while working with turbine generators, clutch lines 
and brake pads.  He also performed painting and electrical 
work in areas contaminated asbestos.  He further argued that 
he slept in very old barracks that were also contaminated 
with asbestos.  He admits a history of post- service 
occupation exposure to asbestos beginning with serving aboard 
ships with the Merchant Marines in 1966.  He finally 
indicated that he had received a monetary settlement from 
asbestos manufacturers due to his occupational exposure.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In pertinent part, the appellant's service medical records 
are negative for evidence of exposure to asbestos as well as 
complaint, treatment, manifestation or diagnosis of 
asbestosis.  His separation examination, dated in May 1964, 
revealed a "normal" chest x- ray examination as well as a 
"normal" clinical evaluation of the lungs and chest.  His 
post- service clinical records first reflect treatment for 
pulmonary tuberculosis in May 1977, at which time a chest x- 
ray examination was significant for fibrocystic scarring in 
the right upper lobe apex.  In July 1988, he was seen by his 
private physician due to complaint of chronic weakness, mild 
dyspnea and shortness of breath.  At that time, he reported a 
"7" year history of post- service occupational exposure to 
asbestos.  His pulmonary function testing (PFT) showed a mild 
restrictive pulmonary impairment and a chest x- ray 
examination revealed minimal increased interstitial markings 
without any acute changes.  He was given an assessment of 
"no evidence of asbestosis at this time." 

The evidence first shows an impression of pulmonary 
asbestosis by Larry M. Mitchell, M.D., in 1992.  At this 
time, the appellant complained of progressive dyspnea over 
the last few years.  He also reported a history of asbestos 
exposure while working as a brush painter at Alabama Dry Dock 
from 1968 to 1973.  He did not report a history of in- 
service asbestos exposure.  His chest x- ray examination was 
significant for moderate to severe bilateral lateral thoracic 
wall pleural thickening with plague formation and small 
irregular opacities in the inferior half of each lung.  The 
diagnosis of asbestosis was confirmed by the Diagnostic 
Clinic of San Antonio in October 1995.  At this time, the 
appellant reported a history of asbestos exposure while first 
working with the Merchant Marines and continuing with his 
employment at Stalford Chemical Plant, Alabama Dry Dock and 
CSX Railroad.  He did not report a history of in- service 
asbestos exposure.

Upon review of the record, the Board finds that the 
appellant's claim for service connection for asbestosis must 
be denied as not well grounded.  Initially, the Board notes 
that there is no evidence of record that the appellant was 
exposed to asbestos in service.  In this respect, the only 
evidence suggesting any in- service asbestos exposure 
consists entirely of the allegations made by the appellant.  
However, as a lay person, he is not competent to speak to 
matters requiring scientific expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Even assuming, arguendo, 
that he was exposed to asbestos in service, he has offered no 
medical evidence that his current disability is related to 
his alleged service exposure.  In viewing the evidence in the 
light most favorable to his claim, his physician statements 
of record only provide a nexus between his asbestosis and his 
post- service occupational history.  See Nolan v. West, 12 
Vet.App. 347, 349-51 (1999) (even assuming in- service 
asbestos exposure, a diagnosis of asbestosis based solely on 
a post- service history of asbestos exposure is insufficient 
to well ground a claim).  

In arriving at this decision, the Board notes that both the 
RO and the Board have reviewed the appellant's military 
records for evidence supporting in- service incurrence of 
asbestosis, to include his pre- service and post- service 
exposure history.  In this case, there is no scientific 
evidence of in- service asbestos exposure, but there is a 
rather significant post- service history of occupational 
exposure with the Merchant Marines, the Stalford Chemical 
Plant, Alabama Dry Dock and CSX Railroad.  Furthermore, the 
Board is aware of the latency period for asbestosis and VA's 
recognition that the absence of symptomatology during service 
or for many years subsequent to separation does not preclude 
the eventual development of the disease.  Veterans Benefits 
Adjudication Procedure Manual M21-1 (M-21), Part VI, 7.21.  
See also 38 C.F.R. § 3.303(d) (1999).  Nonetheless, there is 
no medical evidence of a nexus between his current disability 
and his alleged service exposure.  See VA O.G.C. Prec. 4-2000 
(April 13, 2000) (Board must consider M21-1, Part VI, 
Paragraph 7.21 in adjudicating an asbestos- related claim, 
but such provisions do not supplant the requirement for 
providing medical- nexus evidence).  See generally Dyment v. 
West, 13 Vet.App. 141 (1999); Nolen, 12 Vet.App. 347 (1999).

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his service 
connection claim.  In this respect, the RO has issued a 
Statement of the Case and a subsequent Supplemental Statement 
of the Case which have notified him of the reasons and basis 
for the denial of his claim.  Additionally, the RO has 
obtained all relevant treatment records identified by him as 
relevant to his claim, and he has testified before the 
undersigned.  He has not referenced any existing evidence 
which, if presumed true, would be sufficient to well ground 
his claim.  See Brewer, 11 Vet.App. at 236.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood, 1 Vet.App. 190 
(1991).

ORDER

The claim for service connection for hypertension is not 
reopened.

The claim for service connection for an acquired psychiatric 
disorder is well grounded.  To this extent only, the appeal 
is granted.

The claim for service connection for asbestosis is denied as 
not well grounded.


REMAND

As the claim of claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded, VA may 
undertake development to assist the appellant in developing 
facts pertinent to his claim.  See Morton, 12 Vet.App. at 486 
(1999).  Review of the appellant's service medical records 
and personnel records fails to corroborate his claim that he 
was falsely accused of rape, arrested and/or detained.  The 
RO should contact the appellant and again advise him that 
further evidence may be necessary to support his claim, such 
as details regarding the name and location of his arrest, the 
specific arrest and detention dates(s), and the names of any 
witnesses and/or parties involved.  He should also be advised 
that he should provide any documentation which may support 
his claim, to include witness statements.  The RO should 
conduct all appropriate development, if indicated. 

Thereafter, the RO should readjudicate the claim for service 
connection for an acquired psychiatric disorder with a 
specific finding as to whether the appellant was in fact 
subjected to the alleged psychosocial stressors in service.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the appellant and 
request the following information, while also 
informing him that such information may be 
necessary to support his claim:

a) the name and location of his arrest, the 
specific arrest and detention dates(s), and the 
names of any witnesses and/or parties involved;  

b) any documentation which may support his 
claim, to include witness statements. 

2.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for an acquired psychiatric 
disorder with a specific finding as to whether the 
appellant was in fact subjected to the alleged 
psychosocial stressors in service.  Consideration 
should be given to all the evidence of record, to 
include any additional evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
accredited representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



